CAse4At- CV QRRBSO Bacument 40 PideachoH2H21 pRagesbeb2 pPRagAiRd4 |

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

John Doe
Plaintiff
Vv.

 

Civil Action No. 4:21-cv-00658-O

Frank Filipetto, et al

Defendant

 

Newme Nee Neer! See Nene? See! Nee”

Summons in a Civil Action

TO: Thomas Moorman, in both his official capacity and his individual/personal capacity,
University of North Texas Health Science Center, 3500 Camp Bowie Blvd. EAD-840, Fort

Worth, Texas 76107, or wherever he may be found.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received
it) -- or 60 days if you are the United States or a United States agency, or an officer or
employee of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) -- you must serve
on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal
Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the
plaintiffs attorney, whose name and address are:

Gaines West
1515 Emerald Plaza
College Station , TX 77845-1515

If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

CLERK OF COURT

SE eo Te lige

 

DATE: 07/15/2021

   

Signature of Clerk or Deputy Clerk

 
CASS YA MOREE Perum 40 rrilkecOH2P41 Fagecstop be RageRths45
AO 440 (Rev. 1 2/09) Summons in a Civil Action (Page 2)
Civil Action No. 4:21-cv-00658-O

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if ary) A amas NV} or maa)
was received by me on (date) 3) 202. | O° O64 ape

  

A csenanaty served th the summons on the individual at (place) Ls 7] 25 G 6eewW E L ml Rg
A ledo | je KAS 7G 603 on (date) 202 35 A tror

 

| I left the summons at the individual's residence or usual place of abode with (name)
p
>» aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or

[~ Iserved the summons on (name of individual) , who is designated

 

by law to accept service of process on behalf of (name of organization)

 

 

 

 

 

 

on (date) 3 or
|” Ireturned the summons unexecuted because 5 or
[other (specify)
My fees are $ for travel and $ for services, for a total of $

I declare under penalty of perjury that this information is true.

  

Date: 8/ (6 f 202/ 4 |
STATE OF Je a CX Server's signature

COUNTY OF ree .
Sworn to (or vot lags 202 subscribed before me A 4) t ta. G . £ 1, vk ‘> fo

nd, Seo. day of 2021, by wee {cs fod Printed name and title
L. ma

é Fase Signa —_ ~SSe1 Toit tes sph & lope, “Re Box Mts” Weal; Ce

f fy Commission Expires on /-2 en ae R35
Server' s a

Jexrs 76 oe
Additional information regarding attempted service, etc: | c 5 C: [ / / TG oes /0/s / 202 |

Se, | JOSEPH G, LOPEZ JR
20 Noe Notary Public, State of Texas
Sass Comm. Expires 01-28-2023
Notary 1D 131870661

  
      
 

 

 

 

 

 

 

 

 

 

 
